                                      4.*3&% 23#3&2 %*231*$3 $/413
              Case 1:20-cv-00523-NONE-SAB   Document
                                  &#23&1. %*231*$3 /' 14-40 Filed 04/27/20 Page 1 of 2
                                                      $#,*'/1.*#

                                     3&-0/1#15 1&231#*.*.( /1%&1
                                                31/!
                                             $)&$+,*23

./3&"           ?HEN FILING A 8OTION FOR A ><: WITH THE COURT" YOU MUST CHOOSE 8OTION FOR ><:$ @OU MUST
                COMPLETE THIS DOCUMENT AND ATTACH I" TO YOUR MOTION AS AN ATTACHMENT IN 28%425$ 7F YOU HAVE
                QUESTIONS" PLEASE CALL THE 28%425 6ELP 3ESK AT &#-++#--)#**'* =ACRAMENTO! OR
                &#-++#--)#*))) 5RESNO!$


0!      )5316 983#     5ILING PARTY IS REPRESENTED BY COUNSEL        !
                                                                     4


                       5ILING PARTY IS ACTING IN PRO SE              !

1!      6AS THERE BEEN ACTUAL NOTICE" OR A SUFFICIENT SHOWING OF EFFORTS TO PROVIDE NOTICE TO THE AFFECTED PARTY/
        .33 +91/7 -=73 %&$ /82 *-), (' 0!#
        Yes; to the knowledge of Plaintiff's counsel, Defendants are unrepresented. Copies of the Motion and
        supporting materials were overnight mailed to Defendants' CEO, Brian Hazelgren at 3126 E. Gary St., Mesa, AZ
        85213, on April 25, 2020, and were delivered on April 27, 2020. Plaintiff's counsel made an effort to contact
        Defendants at two telephone numbers that we were able to locate for Defendants, but those numbers were not
        connected to Defendants.
        3ID APPLICANT DISCUSS ALTERNATIVES TO A ><: HEARING/
        No.




        3ID APPLICANT ASK OPPONENT TO STIPULATE TO A ><:/
        No.




        :PPOSING ;ARTY. Defendants RX2Live, LLC and RX2Live, Inc.

        >ELEPHONE 9O$. Unknown




2!      6AS THERE BEEN UNDUE DELAY IN BRINGING A ><:/
        No




        2OULD THIS HAVE BEEN BROUGHT EARLIER/

                @ES.   !               9O.     !
                                               4
        Case" ,/43
31/ $876:;9<= 1:20-cv-00523-NONE-SAB
                   %                 Document 14-40 Filed 04/27/20 Page 2 of 2


3!   ?HAT IS THE IRREPARABLE INJURY/
      Defendants’ unlawful conduct is irreparably harming and tarnishing the 3M brand, as well as the
      widespread fame, goodwill, and reputation enjoyed by the famous 3M Marks.


     ?HY THE NEED FOR AN EXPEDITED HEARING/
      Defendants will continue to create the false impression that they are authorized to sell 3M N95
      respirators at grossly inflated prices, and 3M cannot control whether products sold outside of its
      authorized channels adhere to its rigorous quality standards.


4!   3OCUMENTS TO BE FILED AND UNLESS IMPOSSIBLE! SERVED ON AFFECTED PARTIES%COUNSEL.

     !
     4       &!     2OMPLAINT

     !
     4       '!     8OTION FOR ><:

     !
     4       (!     1RIEF ON ALL LEGAL ISSUED PRESENTED BY THE MOTION

     !
     4       )!     0FFIDAVIT DETAILING NOTICE" OR EFFORTS TO EFFECT NOTICE" OR SHOWING WHY IT SHOULD NOT BE GIVEN

     !
     4       *!     0FFIDAVIT IN SUPPORT OF EXISTENCE OF IRREPARABLE HARM

     !
     4       +!     ;ROPOSED ORDER WITH PROVISION FOR BOND

     !
     4       ,!     ;ROPOSED ORDER WITH BLANKS FOR FIXING.

                    !
                    4       >IME AND DATE OF HEARING FOR MOTION FOR PRELIMINARY INJUNCTION

                    4
                    !       3ATE FOR FILING RESPONSIVE PAPERS

                    !
                    4       0MOUNT OF BOND" IF ANY

                    4
                    !       3ATE AND HOUR OF ISSUANCE

     4
     !       -!     5OR ><:S REQUESTED 3> :/;<3" PROPOSED ORDER SHALL NOTIFY AFFECTED PARTIES THE" CAN
                    APPLY TO THE COURT FOR MODIFICATION%DISSOLUTION ON ' DAYS NOTICE OR SUCH SHORTER NOTICE AS
                    THE COURT MAY ALLOW$ .33 +91/7 -=73 %&$ /82 *-), (' 0!
